PER CURIAM.
Petitioner, Ralph Lopez, a/k/a Angel Ocasio, a/k/a Angel Garcia, a/k/a Ralph Angel Lopez, pursuant to Fla.R.App.P. 9.140(g) having taken this appeal from the summary denial of his motion for post con*568viction relief under Fla.R.Crim.P. 3.850 and this court having considered the record presented and having further determined that it conclusively appears therefrom that petitioner is entitled to no relief, the denial of his motion is affirmed. State v. Jones, 327 So.2d 18, 24-25 (Fla.1976).